Andbews, C. J.
In the case of Flint v. Norwich, etc., Transportation Co., 34 Conn. 554, it is laid down that “ carriers of passengers for hire are bound to exercise the utmost vigilance and care in maintaining order and guarding those they transport against violence from whatever source arising, which might be reasonably anticipated, or naturally expected to occur, in view of all the circumstances, and of the number and character of the persons on board.” See also Murray v. Lehigh Valley R. R., 66 Conn. 512. In Pendleton v. Kinsley, 3 Cliff. 416, 417, the court said: “Passengers do not only contract for room and transportation, but for good treatment, and it is the duty of the owners to use due care and exertion to protect them from any degree of violence, or any kind of abuse or ill-treatment from other passengers, or the owners’ servants or other persons coming on board during the trip. The principal in this class of eases is liable for the misconduct of the employee, when it occasions injury to the passenger, whether arising from malice or neglect.”
These authorities furnish the rule of duty which the de*573fendant in this case was by law bound to observe towards the plaintiff. If, then, the complaint states a case coming fairly within such rule, the demurrer should have been overruled. Let us examine it.
The defendant is a carrier of passengers for hire. It is stated in the complaint that in the evening of the day named, Mrs. Baldwin, the plaintiff, was accepted by the defendant as a passenger to be carried a continuous trip from the corner of Chapel and Chestnut Streets in New Haven to Front Street in Fair Haven, and that she paid her fare therefor. A part of this trip was in Chapel Street and a part in State Street. At the intersection of these streets passengers who desired to make such a continuous trip are transferred; that is, they are required to alight from one car, walk a little distance and enter another car. The continuous trip over which the defendant had so contracted to convey the plaintiff, included this transfer; and it is stated that the place of this transfer is dangerous by reason of the great number of vehicles constantly passing and repassing there, and that by reason of the short time allowed for the transfer, passengers are hurried in changing from one car to the other, and are in great danger of being injured by other passengers, especially by those who cany bundles or packages; and that the presence of a conductor or other suitable person at that place is absolutely necessary to protect passengers from being injured; all of which was well known to the defendant. The complaint avers further, that on the car in which she had so taken passage in Chapel Street, there were divers other passengers who carried bundles, packages, etc., who notified the conductor of the car that they were to be transferred at said intersection; that just before the said car reached said point of transfer, the conductor left it, and there was no person left in charge of it to guard passengers from injury while being so transferred ; and that in consequence of the said abandoning of the car by the conductor, the plaintiff while alighting from the car and in the exercise of due diligence, was injured, by another passenger carrying bundles, etc.; that she was kicked in the back and forcibly pushed forward from behind, *574by a passenger carrying bundles who was in great haste to alight from said car to make the transfer, and was thrown down in the street, etc., etc.
In testing the legal sufficiency of these averments, it must be remembered that Mrs. Baldwin, while stepping down from the car in which she had been riding, was still a passenger of the defendant. That transfer was a part of her trip, for the whole of which the defendant had agreed to convey her in safety, and because she was so a passenger the duty of the defendant to protect her from danger continued. The averments seem to us to bring the case very clearly within the rules as laid down in the cases we have cited.
The delicate condition of the plaintiff at the time is stated; but we do not understand the pleader intended to claim that the defendant owed her any higher degree of care than it owed any other passenger.
One specification of the demurrer is that the defendant had no reason to anticipate an assault on the plaintiff by any other passengers. Counsel argue that the word “ kicked ” means a wanton and sudden blow with the foot by another passenger, which they had no reason to anticipate, and against which they were not required to provide. The word “ kicked ” may mean what the plaintiff claims. We have no occasion to discuss this point, because we think there is enough alleged in the other part of the paragraph to entitle the plaintiff to maintain the action.
Another specification is that the defendant had no reason to anticipate that the carrying of bundles, etc., would cause injury. This specification cannot be sustained. The exact contrary is alleged. The complaint sets out with considerable fullness the reasons why the carrying of bundles, etc., by some passengers, would be likely to cause injury to other passengers, and then it is averred that all these things were well known to the defendant. If they knew this, they were bound to provide against the danger, the existence of which is admitted by the demurrer. It is also alleged that there were passengers on this car who had bundles and who had notified the conductor of their intention to be transferred, so *575that the conditions of danger existed on that car and were known to the conductor. He was therefore called on to exercise special care that no injury should be done to the plaintiff.
There is error and the judgment is reversed.
In this opinion the other judges concurred.